This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellee,

 4 v.                                                                            No. A-1-CA-35919

 5 VINCENTE CHARLES MEDINA,

 6                  Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Fernando R. Macias, Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 HANISEE, Judge.
 1   {1}   Defendant appeals from a conditional plea of guilt to possession of cocaine. In

 2 his conditional plea agreement, Defendant reserved the right to appeal the district

 3 court’s adverse ruling regarding his contention that his constitutional right to a speedy

 4 trial was violated. [RP 109-110] We issued a calendar notice proposing to affirm.

 5 Defendant has responded with a memorandum in opposition. We affirm.

 6   {2}   Defendant continues to contend that his constitutional right to a speedy trial was

 7 violated. “[T]he initial inquiry in speedy trial analysis is a determination as to whether

 8 the length of pretrial delay is presumptively prejudicial.” State v. Montoya,

 9 2011-NMCA-074, ¶ 10, 150 N.M. 415, 259 P.3d 820 (internal quotation marks and

10 citation omitted). “If the delay is presumptively prejudicial, we balance these four

11 factors to determine whether a speedy trial violation has occurred.” State v. Fierro,

12 2014-NMCA-004,¶ 6, 315 P.3d 319. “The factors to be considered are (1) the length

13 of delay, (2) the reason for delay, (3) the defendant’s assertion of the right, and (4)

14 prejudice to the defendant.” Id. (internal quotation marks and citation omitted). “In

15 considering each of these factors, we defer to the [district] court’s factual findings[,]

16 but review de novo the question of whether [the d]efendant’s constitutional right [to

17 a speedy trial] was violated.” State v. Brown, 2003-NMCA-110, ¶ 11, 134 N.M. 356,

18 76 P.3d 1113.




                                               2
 1   {3}   Here, the district court set forth detailed findings in its order denying the motion

 2 to dismiss. [RP 104] Defendant was indicted on October 2, 2014, and the court noted

 3 that there had been a delay of almost twenty-two months. [RP 104] This delay was

 4 sufficient to trigger a presumption of prejudice for a simple case, which the court ruled

 5 was the case here. [RP 104] See State v. Garza, 2009-NMSC-038, ¶¶ 47-48, 146 N.M.
6 499, 212 P.3d 387 (holding that twelve months is presumptively prejudicial for simple

 7 cases, fifteen months is presumptively prejudicial for intermediate cases, and eighteen

 8 months is presumptively prejudicial for complex cases).

 9   {4}   The delay in this case is ten months past the twelve-month guideline. [RP 105]

10 Defendant waived delay for three months, leaving a balance of seven months. [RP

11 105] A seven-month delay weighs at least slightly in Defendant’s favor. See State v.

12 Lujan, 2015-NMCA-032, ¶ 14, 345 P.3d 1103 (discussing same seven-month period

13 of delay). The reason for the delay appears to have been equally attributable to

14 Defendant and the State. [RP 105-06] Defendant made pro forma speedy trial

15 demands and an eve-of-trial motion to dismiss. [RP 106] With respect to prejudice,

16 there has been no showing that Defendant endured oppressive pretrial incarceration,

17 suffered undue anxiety and concern, or that his defense was impaired. [RP 107] See

18 State v. Spearman, 2012-NMSC-023, ¶ 37, 283 P.3d 272. Although Defendant

19 claimed that the delay caused faded memories of the witnesses [RP 107-08], he


                                                3
 1 concedes that no specific memory problems were alleged. [MIO 12] Such general

 2 allegations are insufficient to establish actual prejudice. See State v. Stock,

 3 2006-NMCA-140, ¶ 16, 140 N.M. 676, 147 P.3d 885.

 4   {5}   Under the circumstances, we reject Defendant’s speedy trial claim. See

 5 generally Garza, 2009-NMSC-038, ¶ 39 (observing that “generally a defendant must

 6 show particularized prejudice” to his ability to defend himself, and only where “the

 7 length of delay and the reasons for the delay weigh heavily in [the] defendant’s favor

 8 and [the] defendant has asserted his right and not acquiesced to the delay” does “the

 9 defendant need not show [particularized] prejudice” in order to prevail on a speedy

10 trial claim). Finally, Defendant’s claim of pretrial stress associated with his inability

11 to possess firearms or consume alcohol was insufficient to establish actual prejudice.

12 See id. ¶ 37 (noting that while the district court found “some actual prejudice in the

13 form of restrictions imposed by pre-trial conditions of release and stress” there was

14 no prejudice under a speedy trial analysis because the speedy trial right does not

15 protect against “some non-particularized prejudice” even when the delay was

16 presumptively prejudicial).

17   {6}   For the foregoing reasons, we affirm.

18   {7}   IT IS SO ORDERED.

19                                                 _____________________________
20                                                 J. MILES HANISEE, Judge

                                               4
1 WE CONCUR:



2 __________________________________
3 JONATHAN B. SUTIN, Judge



4 __________________________________
5 HENRY M. BOHNHOFF, Judge




                                  5